Howard Weil Energy Conference Monday, March 28, 2011 Greg Goff President and CEO, Tesoro Corporation Forward Looking Statements This Presentation includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to, among other things, projections ofrefining margins, debt reduction, cash flows and capital expenditures. We have used the words "anticipate", "believe", "could", "estimate", "expect", "intend", "may", "plan", "predict", "project", “should”, "will" and similar terms and phrases to identify forward-looking statements in this Presentation. Although we believe the assumptions upon which these forward-looking statements are based are reasonable, any of these assumptions could prove to be inaccurate and the forward-looking statements based on these assumptions could be incorrect. Our operations involve risks and uncertainties, many of which are outside our control, and any one of which, or a combination of which, could materially affect our results of operations and whether the forward-looking statements ultimately prove to be correct. Actual results and trends in the future may differ materially from those suggested or implied by the forward-looking statements depending on a variety of factors which are described in greater detail in our filings with the SEC. All future written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the previous statements. We undertake no obligation to update any information contained herein or to publicly release the results of any revisions to any forward-looking statements that may be made to reflect events or circumstances that occur, or that we become aware of, after the date of this Presentation. 2 •Focused in the western United States –7 Refineries –665,000 barrels per day capacity –Nearly 1,200 retail stations branded Tesoro®, Shell® and USA Gasoline™ •Operate in higher margin markets •Refining-marketing integration in key areas •Logistics assets offer growth platform •Access to growing Pacific Rim About Tesoro Kenai, AK Mandan, ND Salt Lake City, UT Anacortes, WA Martinez, CA Wilmington, CA Kapolei, HI 3 4 Execution Delivers Improvement •2010 EBITDA up 50%, despite –Flat margin environment –Throughput down 12% •2011 consensus EBITDA up 90% –Anacortes at planned rates –Delivery of 2011 improvement plan –Rebound in margin environment Delivery of internal improvements driving results EBITDA ($ in millions) (1) 2011E EBITDA based on consensus First Call estimates, as of March 24, 2011 •Cautiously optimistic about improving market conditions •Opportunity to drive significant value from existing assets, despite margins •Our strategic priorities are clear, our plan is focused and the organization is aligned •Delivery will drive financial strength and position Tesoro as an industry leader •Enthusiastic about our future 5 Key Messages 6 Market Outlook Key Drivers Tesoro’s View Economy Slow U.S. recovery World Oil Demand Growth Gasoline ~1% and Diesel ~2% per year U.S. Demand Growth Gasoline ~0.3% and Diesel ~2% per year Crude Oil Supply Trending slightly lighter Global Refining Capacity Continues to exceed demand Alternative Fuels, CAFE Standards Driving lower US gasoline demand Regulatory Environment Continues to be a challenge Source: Purvin & Gertz, PIRA, Tesoro •Operational efficiency and effectiveness –Safety and reliability –System improvements –Cost leadership •Commercial excellence •Financial discipline •Value-driven growth Strategic Priorities •About 300 projects •Average payback of less than 2 years •Average project is about $1 million •Focused on: –Improving yields –Reducing feedstock costs –Reducing operating costs –Expanding logistical infrastructure 8 Income Capital $ in millions EBITDA $ in millions Operational Efficiency & Effectiveness High-Return Capital Investments Integration and Logistics Yields/ Reliability Costs •Expand system supply and trading activities around existing assets •Drive regional and system optimization •Capture lower feedstock costs •Capture higher product values •Capture arbitrage, freight and storage opportunities at Tesoro Panama 9 Commercial Excellence •Exercise capital discipline •Reduce total debt to total capitalization •Strengthen the balance sheet •Drive towards investment-grade credit rating 10 Financial Discipline Value-Driven Growth 11 Financial strength facilitates focused strategic growth •Base business improvements are key to drive additional free cash flow •Near-term growth focused on: –Logistics –Refining and marketing integration •Strategic opportunities that are accretive and create shareholder value will be pursued 12 in $ millions Low High Operating Cost Reductions 70 80 Income Capital EBITDA 60 70 Improvement Initiatives 60 90 Overhead Cost Reductions 40 50 Commercial Excellence 30 45 Targeted EBITDA Growth Higher Energy Costs RINS Purchases Targeted EBITDA Growth, net 2011 is year one of a multi-year improvement plan Summary of 2011 Improvements •Income capital is 25% of total •Optimize regulatory spending, maintain compliance •Improved maintenance work selection practices Capital and Turnaround Summary 13 TotalCapital $ in millions Turnaround $ in millions •Enhanced turnaround planning allows us to optimize downtime and cost •Lower material and labor prices 14 2009A Note:Peer companies represented are Valero, Sunoco, Holly and Frontier. Based on SEC filings and company research. Tesoro’s Advantage versus Peers Execution positions Tesoro as an industry leader •Targeting over $225 million of improvements in 2011 •Capital spending reduced $700 million over 4 years versus 2009 plan •Focused on driving operating efficiency and effectiveness •Improvements deliver significant free cash flow •Our strategic priorities are clear, our plan is focused and the organization is aligned 15 Becoming an Industry Leader We are committed to driving shareholder value
